Exhibit 10.9

 

AMENDMENT NO. 8 TO THIRD AMENDED
AND RESTATED GAMING MANAGEMENT AGREEMENT

 

This Amendment No. 8 to Third Amended and Restated Gaming Management Agreement
made and entered into as of this 4th day of September, 2003, at Concho,
Oklahoma, by and between THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA, a
federally recognized Indian tribe organized pursuant to Section 3 of the Act of
June 26, 1936 (49 Stat. 1967) by and through its duly elected Business Committee
(hereinafter referred to as the “Tribe”), and SOUTHWEST CASINO AND HOTEL CORP.,
a Minnesota corporation with its principal place of business located in
Minneapolis, Minnesota (hereinafter referred to as “Manager”).

 

WITNESSETH:

 

WHEREAS, the Tribe and the Manager are parties to the Third Amended and Restated
Gaming Management Agreement dated June 16, 1995 (the “Agreement”), for the
operation of a Class II gaming facility at the location described in the
Agreement, which Agreement was amended by Amendment No. 1 dated November 21,
1996, and subsequently withdrawn on February 20, 1997, and further amended by
Amendment No. 2 dated June 5, 1999, Amendment No. 3 dated November 13, 2000, and
Amendment No. 6 dated July 10, 2003; and

 

WHEREAS, Amendments No. 4 and 5 were proposed but never adopted; and

 

WHEREAS, Amendment No. 6 was adopted but, pursuant to the request of the
National Indian Gaming Commission, Amendment No. 6 is being replaced by
Amendment No. 7 with respect to the Tribe’s Concho and Clinton locations and by
Amendment No. 8 with respect to the Tribe’s proposed Canton, Oklahoma location;
and

 

WHEREAS, the Tribe has requested that Manager undertake the responsibilities of
developing, securing funding (up to a maximum cost of $3,000,000) for, and
managing an additional gaming facility for the Tribe at their Canton, Oklahoma
location; and

 

WHEREAS, as a result of the foregoing, Tribe and Manager desire to amend the
Agreement as set forth below.

 

NOW, THEREFORE, it is agreed by the parties as follows:

 

1.             All capitalized terms not otherwise defined herein shall have the
definitions contained in the Agreement.

 

2.             Exhibit A of the Agreement is hereby amended by adding the
Tribe’s Canton, Oklahoma site as an additional location described on Exhibit A.

 

1

--------------------------------------------------------------------------------


 

3.             Section 2.4 of the Agreement is hereby amended by deleting the
first sentence of said section and replacing it with the following sentence:

 

“This Agreement shall be for an initial term commencing on May 20, 1994 and
ending May 19, 2001, which term was extended for an additional three-year period
ending May 19, 2004, and which term shall be further extended with respect to
the Tribe’s Concho and Clinton facilities for an additional three-year period
commencing May 20, 2004 and ending May 19, 2007; and with respect to the Tribe’s
Canton facility, (a) the initial term shall commence on the date the gaming
facility to be located at the Canton site opens for operation and shall end May
19, 2007, and (b) the management of the Canton Lake Resort shall be a joint
venture between the parties, with the Tribes responsible for all resort
operations while Southwest Casino assumes management responsibility for casino
operations.”

 

4.             Section 6.1 of the Agreement is hereby amended by deleting the
first sentence of said section and replacing it with the following:

 

“A.                             In consideration of the continued performance of
the duties and obligations assumed by Manager hereunder, together with Manager’s
contribution to the Tribe of the 1,465 acre site near Chivington, Colorado that
includes the historic Sand Creek Massacre site, Manager shall be compensated
with respect to the Concho and Clinton operations for the period commencing May
20, 2004 and ending May 19, 2007 in an amount equal to the sum of twenty percent
(20%) of Net Revenues plus twenty percent (20%) of Non-Gaming Net Revenues from
such Concho and Clinton operations; and

 

B.                                     In consideration of Manager developing,
securing funding (up to a maximum cost of $3,000,000) for, and managing the
Tribe’s proposed Canton, Oklahoma location, Manager shall receive further
compensation equal to (i) the lesser of (a) thirty percent (30%) of Net
Revenues, or (b) thirty-five percent (35%) of Adjusted Net Revenues plus (ii)
thirty percent (30%) of Non-Gaming Net Revenues from such Canton operation.”

 

5.             All other terms and conditions of the Agreement, as amended,
shall remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA, acting by and through its delegated
representative, Robert P. Tabor, and SOUTHWEST CASINO AND HOTEL CORP. by its
President hereby agree to the foregoing Amendment No. 8 to the Third Amended and
Restated Gaming Management Agreement by and between THE CHEYENNE AND ARAPAHO
TRIBES OF OKLAHOMA and SOUTHWEST CASINO AND HOTEL CORP. with an effective date
as defined in Section 19.8 of the Agreement.

 

IN WITNESS WHEREOF, we have set our hands this 4th day of September, 2003 at
Concho, Oklahoma.

 

 

 

CHEYENNE AND ARAPAHO TRIBES
OF OKLAHOMA

 

By and through its delegated representative

 

 

 

 

 

/s/ Robert P. Tabor

 

 

ATTEST:

 

 

 

/s/ Vinita Sanbey

 

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 


 


BY


/S/ JAMES B. DRUCK

 

 

James B. Druck, President

 

 

ATTEST:

 

 

 

/s/ Janet S. Smith

 

 

3

--------------------------------------------------------------------------------